Gilfillan, C. J.
Plaintiff was agent for Simon Clark & Co., and, as such, deposited money of theirs with defendant to the credit of himself, — “A. J. Miller, Agent.” Afterwards Simon Clark & Co. made an assignment in insolvency.
Whether plaintiff could or could not, while his agency continued, maintain -an action in his oavu name on the deposit, he certainly could not after his relation to the deposit ceased by the revocation of his agency with respect to it
*323The assignment of his principals, Simon Clark & Co., worked such revocation.
Order reversed.
Book, J., absent, sick, took no part.
(Opinion published 59 N. W. 309.)